IN THE SUPREME COURT OF TIHE STATE OF MONTANA



IN RE: THE ADOPTION OF AMENDMENTS                                 )
TO SECTION I, PARAGRAPH 3(c) OF THE                                                    XL 16     1997

MONTANA SUPREME COURT 1996 INTERNAL                               ;
OPERATINGRULES AND OF TO THE STANDARD
PARAGRAPH INCLUDED IN NONCITABLE                                  i
OPINIONS OF THIS COURT                                            1




       Because this same date we have issued our order “In Re: the Matter of Opinion Forms

and Citation Standards of the Supreme Court of Montana; and the Adoption of a Form of

Public Domain and Neutral-Format Citation;” and because of amendments to 5 3-2-603,

MCA, enacted by the 1997 Legislature, it is necessary that we make appropriate amendments

to Section I, Paragraph 3(c) of this Court’s 1996 Internal Operating Rules and to the standard

paragraph included in noncitable opinions of this Court. Accordingly, pursuant to our

authority under Article VII, Section 2(3) of the Constitution of the State of Montana,

      IT IS ORDERED that Section I, Paragraph 3(c) of this Court’s 1996 Internal

Operating Rules shall be amended to read as follows, effective this date.

      (c) If an appeal presents no constitutional issues, no issues of first impression,
      does not establish new precedent or modify existing precedent, or, in the
      opinion of the Court, would otherwise not be of future guidance for citation
      purposes to the citizens of Montana, the bench, or the bar, the Court may
      classify that appeal as one for a noncitable opinion. The decision for the case
      will provide the ultimate disposition without a detailed statement of facts or
      law. The decision shall not be citeable as precedent but shall be filed as a
      public document with the clerk; shall be reported by result only to the State

                                              I
       Rcportcr Publishing Company and to West Group along with the case title and
       Supreme Court cause number in the quarterly table of noncitable cases issued
       by this Court; and shall be assigned a public domain, neutral-format citation
       in accordance with the Court’s order dated December A, 1997, and posted
       to the State Bulletin Board.


       IT IS FURTHER ORDERED that, from and after January 1, 1998, the standard

paragraph included in noncitable opinions of this Court shall be amended as follows.

               Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996
       Internal Operating Rules, the following decision shall not be cited as precedent
       but shall be filed as a public document with the Clerk of the Supreme Court
       and shall be reported by case title, Supreme Courtcause number and result to
       the State Reporter Publishing Company and to West Group in the quarterly
       table of noncitable cases issued by this Court.

       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this order by

mail to the following.

        The Code Commissioner and Director of Legal Services for the State of Montana;
        The District Judges of the State of Montana;
        The Clerks of the District Courts of the State of Montana;
        The Clerk of the United States District Court of the State of Montana;
        W.H. Bellingham, Chairman of the Advisory Commissionof Rules of Civil and
Appellate Procedure;
        The President and Executive Director of the State Bar of Montana with a request that
this order be published in the next available issue of The Montana Lawyer;
        The State Reporter Publishing Company and West Group with a request that this order
be published in their respective publications.
                     3
       DATED this /b of December, 1997.
                  -day



                                                                              yp?
                                                         Chief Justice


                                             2
/        I *
    / Justices